EXHIBIT 10.1


 


SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is made and entered into
this 26th day of July, 2006, by and among Fleetwood Enterprises, Inc., a
Delaware corporation (“Buyer”), and Angelo, Gordon & Co., LP, a Delaware limited
partnership (“Seller”), as investment manager for the Beneficial Owners (as
defined below).

 

WHEREAS, Seller is the investment manager for certain of its affiliates that
beneficially own (the “Beneficial Owners”) 1,000,000 shares of the 6%
Convertible Trust Preferred Securities due 2028, stated liquidation amount of
$50 per share (the “Securities”), of Fleetwood Capital Trust, a Delaware
statutory trust (the “Trust”), and Seller has full power and authority to
dispose of the Securities as investment manager on behalf of the Beneficial
Owners as contemplated in this Agreement; and

 

WHEREAS, Seller desires to sell, and Buyer desires to purchase, all right, title
and interest in and to the Securities from Seller, on the terms and subject to
the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and representations,
warranties and covenants herein set forth, the parties hereto agree as follows:

 


1.                                      PURCHASE AND SALE OF THE SECURITIES


 

1.1           Purchase of the Securities.  At the Closing (as defined in Section
1.3 below), on the terms and subject to the conditions set forth herein, Seller
shall, on behalf of the Beneficial Owners, sell, transfer, convey, assign and
deliver to Buyer, and Buyer shall purchase, acquire and accept from Seller, the
Securities, free and clear of all encumbrances.  The purchase price for the
Securities shall be paid in accordance with the terms of Section 1.2 below.

 

1.2           Purchase Price for the Securities.  Subject to Section 1.3(b)
below, as full consideration for the Securities, including all accrued and
unpaid interest thereon, Buyer shall pay an aggregate of $31,000,000.00 (the
“Purchase Price”) to Seller by wire transfer of immediately available funds to
an account designated by Seller in writing to Buyer (“Seller’s Account”), such
Seller’s Account to be designated at least one business day prior to the Closing
Date (as defined in Section 1.3 below).

 

1.3           Closing and Closing Date.

 

(a)           The closing (the “Closing”) of the transactions contemplated by
this Agreement shall take place at 10:00 a.m. Pacific Daylight Time on the date
hereof, or such other time and date as may be mutually agreed upon by Buyer and
Seller (the “Closing Date”).

 

(b)           At the Closing, (i) Seller shall, on behalf of the Beneficial
Owners, deliver, or cause to be delivered, the Securities via the Depositary
Trust Company’s “Delivery Without A Certificate” FAST electronic delivery system
to The Bank of New York, as trustee for the

 

--------------------------------------------------------------------------------


 

Securities (“Trustee”), to Trustee’s account, DTC participant number 901, at the
Depositary Trust Company (“Trustee’s Account”) and (ii) immediately upon receipt
by Trustee of the Securities in Trustee’s Account, Buyer shall pay the Purchase
Price to Seller by wire transfer of immediately available funds to Seller’s
Account.

 


2.                                      REPRESENTATIONS AND WARRANTIES OF SELLER


 

Seller hereby represents and warrants to Buyer that:

 

2.1           Ownership of the Securities.  Seller is the investment manager for
the Beneficial Owners.  The Beneficial Owners own the Securities, free and clear
of all liens, security interests or encumbrances of any kind.  Upon delivery of
the Securities to Buyer at the Closing, Buyer will own the Securities, free and
clear of all liens, pledges, security interests, restrictions, prior
assignments, options, charges, agreements or other claims or encumbrances of any
kind, and will receive good and marketable title to the Securities.

 

2.2           Authority and Execution.  Seller has the full power and authority
to dispose of the Securities as investment manager on behalf of the Beneficial
Owners as contemplated in this Agreement.  Seller has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by
Seller and constitutes the legal, valid and binding obligation of Seller,
enforceable against it in accordance with its terms, subject to customary
exceptions as to bankruptcy and the availability of equitable remedies.

 

2.3           No Consents or Violation.  No consent, waiver of approval or
authorization is required by Seller from any person or entity in connection with
the execution, delivery and performance of this Agreement by Seller and the
transactions contemplated hereby.  The execution, delivery and performance by
Seller of this Agreement and the transactions contemplated hereby do not and
will not violate in any material respect, result in a material breach of,
constitute (with due notice or lapse of time or both) a material default or
cause any material obligation, penalty, premium or right of termination to arise
or accrue under any material agreement, contract or other arrangement to which
Seller or any of the Beneficial Owners is a party.

 

2.4           Acknowledgment.  In executing this Agreement, Seller is relying
solely upon its own judgment, belief and knowledge and the advice and
recommendations of its independently selected legal counsel and financial
advisor(s) concerning the transactions contemplated by this Agreement.  Seller
acknowledges that neither Buyer nor any of its advisors, agents or
representatives has attempted to value the Securities, nor has any of them
represented to Seller that the Purchase Price is a fair price.  Seller
acknowledges that it is not executing this Agreement in reliance on any promise,
representation, or warranty not expressly contained in this Agreement.

 

2.5           Advisors.  Seller has consulted its own advisors and has not
sought, received or relied on any economic, legal, tax or other advice from
Buyer or the Trust or their respective advisors, agents or representatives in
connection with making the decision to enter into this Agreement.

 

2

--------------------------------------------------------------------------------


 


3.                                      REPRESENTATIONS AND WARRANTIES OF BUYER


 

Buyer hereby represents and warrants to Seller that:

 

3.1           Authority and Execution.  Buyer has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by
Buyer and constitutes the legal, valid and binding obligation of Buyer,
enforceable against it in accordance with its terms, subject to customary
exceptions as to bankruptcy and the availability of equitable remedies.

 

3.2           Acknowledgement.

 

(a)           In executing this Agreement, Buyer is relying solely upon its own
judgment, belief and knowledge and the advice and recommendations of its
independently selected legal counsel and financial advisor(s) concerning the
transactions contemplated by this Agreement.  Buyer acknowledges that neither
Seller nor any of its advisors, agents or representatives has attempted to value
the Securities, nor has any of them represented to Buyer that the Purchase Price
is a fair price.  Buyer acknowledges that it is not executing this Agreement in
reliance on any promise, representation, or warranty not expressly contained in
this Agreement.

 

(b)           Buyer acknowledges that it is a sophisticated purchaser of equity
securities like the Securities and has independently and without reliance upon
Seller (except as set forth in Section 2 above) and based on such information as
Buyer has deemed appropriate in its independent judgment made its own analysis
and decision to enter into this Agreement.  Seller has not made and does not
make any representation or warranty, whether express or implied, of any kind or
character except as expressly set forth in Section 2 above and Seller has no
obligations to Buyer, whether express or implied, including, without limitation,
fiduciary obligations.

 

(c)           Buyer is acquiring the Securities pursuant to the terms and
conditions of this Agreement for its own account and for purposes of cancelling
the Securities only and not with a view towards, and Buyer has no present
intention, agreement or arrangement regarding, the distribution, transfer,
assignment, resale or subdivision of the Securities.  Buyer is experienced in
investment matters, fully understands the transactions contemplated hereby, has
the knowledge and experience in financial matters as to be capable of evaluating
the merits and risks of its purchase of the Securities and has the financial
ability and resources to bear the economic risks of its purchase of the
Securities.  Buyer represents that it is an “Accredited Investor” as that term
is defined in Rule 501 of Regulation D of the Securities Act of 1933, as amended
(the “Securities Act”).

 

(d)           Buyer is fully aware that Seller is relying upon an exemption from
registration under the Securities Act and comparable exemptions under state
securities or Blue Sky laws, and upon the truth and accuracy of Buyer’s
representations set forth herein.  Buyer understands that the Securities are
“restricted securities” for purposes of Rule 501 of Regulation D of the
Securities Act, and may not in any event be sold, transferred, offered for sale
or otherwise disposed of by Buyer without registration under the Securities Act,
except pursuant to an exemption from the Securities Act.

 

3

--------------------------------------------------------------------------------


 

3.3           Advisors.  Buyer has consulted its own advisors and has not
sought, received or relied on any economic, legal, tax or other advice from
Seller or their respective advisors, agents or representatives in connection
with making the decision to enter into this Agreement.

 

3.4           Affiliate Relationship.  The Trust was established pursuant to the
Amended and Restated Declaration of Trust, dated as of February 10, 1998, of the
Trust, for the sole purpose of issuing and selling the Securities and investing
the proceeds therefrom in Buyer’s 6% Convertible Subordinated Debentures due
2028, and Buyer is the guarantor of the Securities.

 


4.                                      CONDITIONS


 

4.1           Conditions to Obligations of Buyer.  The obligations of Buyer set
forth in this Agreement are subject to the satisfaction by Seller or waiver by
Buyer at or prior to the Closing Date of the following conditions:

 

(a)           each of the representations and warranties of Seller set forth in
this Agreement shall be true and correct in all material respects as of the
Closing Date as though made on and as of the Closing Date; and

 

(b)           Seller shall have performed all obligations required to be
performed by it under this Agreement at or prior to the Closing Date.

 

4.2           Conditions to Obligations of Seller.  The obligations of Seller
set forth in this Agreement are subject to the satisfaction by Buyer or waiver
by Seller at or prior to the Closing Date of the following conditions:

 

(a)           each of the representations and warranties of Buyer set forth in
this Agreement shall be true and correct in all material respects as of the
Closing Date as though made on and as of the Closing Date; and

 

(b)           Buyer shall have performed in all material respects all
obligations to be performed by it under this Agreement at or prior to the
Closing Date.

 


5.                                      MISCELLANEOUS


 

5.1           Further Assurances.  At any time or from time to time upon the
request of a party, the other party will execute and deliver such further
documents and do such other acts as the requesting party may reasonably request
in order to effect fully the purposes of this Agreement.

 

5.2           Amendment and Modification.  This Agreement may be amended,
modified, or supplemented only by written agreement of Buyer and Seller.

 

5.3           Notices.  All notices and other communications hereunder must be
in writing and will be deemed delivered when received personally, by commercial
courier service, reputable overnight delivery service or by facsimile to the
parties at the addresses set forth on the signature page of this Agreement (or
at such other address for a party as may be specified by like notice).

 

4

--------------------------------------------------------------------------------


 

5.4           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and assigns. 
Seller may not assign any of its rights, interests, or obligations hereunder
without the prior written consent of Buyer.  This Agreement is not intended to
confer upon any other person except the parties hereto any rights or remedies
hereunder.  Any purported assignment by Seller in violation of this Section 5.4
will be null, void and without legal effect.

 

5.5           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of California
without regard to its conflict of laws provisions.  The parties expressly and
irrevocably consent to the exclusive personal jurisdiction and venue of the
federal and state courts sitting within the County of New York, New York.  The
parties expressly waive all defenses of lack of personal jurisdiction and forum
non conveniens with respect to the federal and state courts sitting within the
County of New York, New York.

 

5.6           Attorneys’ Fees.  If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party will
be entitled to reasonable attorneys’ fees, costs and reasonable disbursements in
addition to any other relief to which such party may be entitled.

 

5.7           Entire Agreement.  This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter
contained herein.  This Agreement supersedes all prior agreements and
understandings and all contemporaneous oral agreements and understandings
between the parties with respect to such subject matter.  No discussions
regarding or exchange of drafts or comments in connection with the transactions
contemplated herein will constitute an agreement among the parties hereto.

 

5.8           Fees and Expenses.  Each of Buyer and Seller shall pay its
respective fees and expenses incurred in connection with the preparation,
negotiation, execution and delivery of, and the consummation of the transactions
contemplated by, this Agreement.

 

5.9           Survival of Representations and Warranties; Indemnification.  All
agreements, covenants, representations and warranties of Buyer and Seller
contained in or made pursuant to this Agreement, including this Section 5.9,
shall survive the execution and delivery of this Agreement and the Closing, and
shall in no way be affected by any investigation of the subject matter thereof
made by or on behalf of Seller or Buyer.  Seller shall indemnify and hold Buyer
harmless from and against any and all liabilities relating to or arising out of
any breach by Seller of any of its representations, warranties or covenants
contained in this Agreement.  Buyer shall indemnify and hold Seller harmless
from and against any and all liabilities relating to or arising out of any
breach by Buyer of any of its representations, warranties or covenants contained
in this Agreement.

 

5.10         Representation By Counsel.  The parties hereto acknowledge to each
other that each has been advised to seek advice from its own legal counsel and
that each has executed this Agreement after being so advised and without
reliance upon any promise or representation of any person or persons acting for
or on behalf of the other, except as expressly set forth in this Agreement.

 

5

--------------------------------------------------------------------------------


 

5.11         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one instrument.  Signatures transmitted by facsimile
will be deemed original signatures.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to become effective
as of the date set forth above.

 

 

 

BUYER:

 

 

 

FLEETWOOD ENTERPRISES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Boyd R. Plowman

 

 

 

Name:

Boyd R. Plowman

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

Fleetwood Enterprises, Inc.

 

3125 Myers Street

 

Riverside, California 92503

 

Attention: Boyd R. Plowman

 

Facsimile: (951) 351-3373

 

 

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

ANGELO, GORDON & CO., LP, as investment
manager for the beneficial owners of the Securities

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph R. Wekselblatt

 

 

 

Name:

Joseph R. Wekselblatt

 

 

Title:

Chief Financial Officer

 

 

 

 

 

Angelo, Gordon & Co., LP

 

245 Park Avenue

 

New York, New York 10167

 

Facsimile: (212) 867-6395

 

--------------------------------------------------------------------------------